 In the Matter of FREDERICK LOESER & COMPANY, INC., EMPLOYERandDISPLAY UNION, LOCAL 144, CIO, PETITIONERCaseNo. 2-RC-975.-Decided July 20,1919DECISIONANDORDERUpon a petition duly filed, a hearing was held before Jack Davis,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisionsof Section3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section2 (6) and(7) of the Act, for the following rea-sons:)The Petitioner seeks to sever from an existingunitwhich consists ofallnonselling employees, a unit of employees in the interior andwindow display departments.The Employer and the Intervenor op-pose the severance.The Employeroperatesa department store locatedin Brooklyn,New York, where it employs about 800 nonselling and 1,500 sellingemployees.The Petitioner seeks to represent the 17 employees whoare in the interior and window display departments.The 2 depart-ments occupy floor space in the Employer's warehouse, which is3The AFL Organization Council, herein called the Intervenor,was properly permittedto intervene in this proceeding on the basis of its current contract with the Employercovering all nonselling employees.2The Intervenor contends that its contract with the Employer bars this proceeding.Although the contract was not introduced in evidence,the record indicates that it wasexecuted after the filing of, and by its terms without prejudice to the processing of, thePetitioner's claim.Under these circumstances,it is no bar..85 N. L.R. B., No. 52..281 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated directly across the street from the department store.Thewindow display department employees trim.the Employer's displaywindows that overlook the sidewalks abutting the Employer's store.The interior display department employees arrange specialty displayson landings, ledges, and other locations throughout the store.In the window display department there are seven decorators, twoassistant decorators, a painter, two porters, and one clerical employee.In the interior display department there are one decorator and threeassistant decorators.A manager is in charge of each department;it is his function to coordinate the various displays and instruct thedecorators in their arrangement.The decorators select the merchandise to be displayed from thevarious departments in the store, and with the appropriate fixturesand accessories, create an appropriate display.The assistant deco-rators are, in fact, the decorators' helpers and have little to do withthe creation of a display.They aid the decorators in collecting themerchandise and getting it to the windows or display locations.During the actual arrangement of the display, they hand the deco-rators the various garments, fixtures, and other materials as calledfor.The painter in the window display department is an artist, whocreates and paints backgrounds and pictures required for windowdisplays.The porters are laborers who carry the heavier materialsused in the displays.The clerk in the window display departmentkeeps records of the merchandise taken from the departments of thestore for display purposes and is responsible for its return when thedisplays are dismantled.An apprenticeship or other technical training is not a prerequi-site to becoming a decorator or assistant decorator.Assistant deco-rators in particular are recruited from various other departmentsin the store.There is no interchange of employees between the twodisplay departments.Working conditions and company benefits arethe same for the employees of the display departments as for all otheremployees at the store.Furthermore, the record indicates that em-ployees in the Employer's fashion departments also do display workfor their particular departments, under the direction and supervi-sion of the interior display department manager.Moreover, theemployees in the display departments have been represented by theIntervenor as part of a unit of nonselling employees since 1946.3'From 1941 to 1946, the employees in the display departments were represented bythe Intervenor as a separate unit.The record discloses, however, that during this periodthey were covered by a contract which, with minor exceptions, was identical to the mastercontract covering the nonselling employees.The reason for the concurrent existence ofthe two contracts was a difference in anniversary dates. In September 1946, thisdifference'was resolved by negotiations and the employees in the display departmentswere thereafterincluded in the coverage of the master contract. FREDERICK LOESER & COMPANY, INC.283Under all of these circumstances, and as the interior and windowdisplay employees neither constitute a traditional bargaining groupnor appear to be sufficiently skilled to constitute a craft group, wefind that the unit sought by the Petitioner is inappropriate.Accord-ingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDEREDthat the petition filed by Display Union,Local 144, CIO, be, and it hereby is, dismissed.